Stuart, J.
Assumpsit by Baxton and others against Brackenridge and another, on a note made in September, 1848, in New- York city, and payable there.
The declaration alleged these facts in due form, and in addition alleged, that “by a public statute of the state- of *502New- York upon the subject of the interest of money, in force at,” &c., “it was enacted that the rate of interest upon the loan or forbearance of any money, goods, or things in action, shall continue to be at the rate of seven dollars upon one hundred dollars for one year, and after that rate for a greater or less sum, or for a longer or shorter time.” In other respects, the declaration is in the usual form under the former system of pleading.
J. L. Worden, for the appellants.
J. K. Edgerton, for the appellees.
Demurrer to so much of the declaration as related to the statute of New-York overruled. Trial by the Court on the general issue, filed to the other part of the declaration, and judgment for the plaintiffs.
No brief is filed for the appellants in this Court. Two errors are assigned—
1. That the Court erred in overruling the demurrer. We are of opinion that the statute of New-York is pleaded with sufficient certainty. It might have been more technical; so perhaps might the demurrer addressed to part of the. declaration have been more specific. The demurrer was correctly overruled.
2. The second error assigned is excess in the amount of the judgment. At 7 per cent, interest, the damages assessed are correct.
Per Curiam. — ‘The judgment is affirmed, with 10 percent. damages and costs.